DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a multiview backlight comprised of, in part, a light guide configured to guide light as guided light having a predetermined collimation factor; a color-tailored multibeam element configured to provide emitted light as a plurality of virtual sub-elements of a composite virtual extended source and having a color-tailored emission pattern from the guided light, the emitted light comprising a plurality of directional light beams having different principal angular directions corresponding to respective different view directions of a multiview display; and wherein the composite virtual extended source is located a predetermined distance from the color-tailored multibeam element, the predetermined distance being equal to the predetermined collimation factor multiplied by a focal length of the color-tailored multibeam element…Claims 2-11are allowed due to their dependency upon claim 1. 
Regarding claim 12, the prior art of record fails to teach or suggest a multiview display comprised of, in part, a light guide configured to guide light as guided light having to a predetermined collimation factor; an array of color-tailored multibeam elements, a color-tailored multibeam element of the element array of color-tailored multibeam elements being configured to provide emitted light from the guided light as a composite virtual extended source comprising a plurality of virtual sub-elements, the emitted light having a color-tailored emission pattern and comprising the plurality of directional light beams, wherein the composite extended source is located a predetermined distance from the color-tailored multibeam element, the predetermined distance being equal to the predetermined collimation factor multiplied by a focal length of the color-tailored multibeam element… Claims 13-17 are allowed due to their dependency upon claim 12. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875